STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Robbie Campbell,                                                                  FILED
Petitioner Below, Petitioner                                                   August 31, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
vs) No. 14-0688 (Logan County 12-C-241)                                        OF WEST VIRGINIA


Marvin Plumley, Warden,
Huttonsville Correctional Center,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Robbie Campbell, by counsel Benjamin Mishoe, appeals the Circuit Court of
Logan County’s June 18, 2014, order denying his petition for writ of habeas corpus. Respondent
Marvin Plumley, Warden, by counsel Jonathan Porter, filed a response.1 On appeal, petitioner
alleges that the circuit court erred in denying habeas relief on the following grounds: that
petitioner entered an involuntary guilty plea; that he received ineffective assistance of counsel;
and the circuit court failed to hold an omnibus evidentiary hearing.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In September of 2008, a Logan County grand jury indicted petitioner on one count of
murder of the first degree in the shooting death of Thomas Adkins. Following a three-day jury
trial, petitioner was convicted of one count of murder of the first degree without the
recommendation of mercy. Thereafter, petitioner filed a motion for a new trial. In January of
2010, the circuit court granted petitioner’s motion for a new trial on the ground that petitioner’s
right to a trial by an impartial and objective jury was violated because a juror failed to
acknowledge knowing two witnesses during voir dire and admitted to advising the jury about fire
damage of the victim’s residence. Several months later, petitioner pled guilty to one count of
murder of the first degree. In exchange for his guilty plea, the State agreed to recommend that

       1
         In the circuit court proceeding, the actual respondent was David Ballard, Warden of
Mount Olive Correctional Center where petitioner was housed at the time his petition was filed.
Petitioner has subsequently been transferred to Huttonsville Correctional Center. Pursuant to
Rule 41(c) of the West Virginia Rules of Appellate Procedure, the appropriate party has been
substituted in the style of this matter.


                                                1


petitioner receive mercy as part of his life sentence. Thereafter, the circuit court sentenced
petitioner to life in prison with the recommendation of mercy, in accordance with West Virginia
Code § 61-2-2.

        In September of 2012, petitioner, pro se, filed a petition for writ of habeas corpus.
Thereafter, petitioner’s appointed counsel filed an amended petition for writ of habeas corpus
alleging ineffective assistance of counsel, mistaken advice of counsel as to parole eligibility, that
he received a more severe sentence, and that his guilty plea was not knowingly and voluntarily
made. The State filed a response. By order entered June 18, 2014, the circuit court summarily
denied petitioner post-conviction habeas relief. It is from this order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal, petitioner argues that the circuit court erred in dismissing his amended
petition without holding an omnibus evidentiary hearing and in failing to set forth specific
findings of fact and conclusions of law as to why an evidentiary hearing was not required in
accordance with Rule 9(a) of the Rules Governing Post-Conviction Habeas Corpus Proceedings
in West Virginia. Upon review of the record, we find no error in the circuit court’s order denying
the petition without first holding an omnibus evidentiary hearing. We have previously held that a
circuit court

       “may deny a petition for a writ of habeas corpus without a hearing and without
       appointing counsel for the petitioner if the petition, exhibits, affidavits or other
       documentary evidence filed therewith show to such court’s satisfaction that the
       petitioner is entitled to no relief.” Syllabus Point 1, Perdue v. Coiner, 156 W.Va.
       467, 194 S.E.2d 657 (1973).

Syl. Pt. 3, in part, Markley v. Coleman, 215 W.Va. 729, 601 S.E.2d 49 (2004). The record on
appeal reveals that petitioner’s allegations in support of his claim of ineffective assistance of
counsel were based on petitioner’s self-serving statements and without additional proof. Further,
the circuit court found that evidence submitted in support of his claim that he did not knowingly
and voluntarily enter into his guilty plea or that his sentence was more severe than expected
established that petitioner was not entitled to habeas relief. As part of petitioner’s written plea
agreement, the State agreed to “recommend mercy which means if granted by the Court that he
would be eligible for parole after having served fifteen years[.]” Further, petitioner’s “Petition to
Enter Guilty Plea” contains a handwritten portion acknowledging that first-degree murder with a

                                                 2


recommendation of mercy carries a penalty of “life in prison with possibility of parole after
serving [fifteen] years.” For these reasons, the Court finds no error in the circuit court’s order
denying the amended petition for writ of habeas corpus without holding an omnibus evidentiary
hearing. The circuit court set forth sufficient findings of fact and conclusions of law as to why an
evidentiary hearing was not required.

        Petitioner also re-asserts the same arguments that the circuit court rejected below.
Petitioner argues that he received ineffective assistance of counsel because his trial counsel
improperly explained his sentence. Petitioner also argues that he did not knowingly and
intelligently plead guilty to murder of the first degree because the circuit court violated Rule
11(c)(1) of the West Virginia Rules of Criminal Procedure by failing to explain the minimum
and maximum penalty for his crime. Upon our review and consideration of the circuit court’s
order, the parties’ arguments, and the record submitted on appeal, we find no error or abuse of
discretion by the circuit court. Our review of the record supports the circuit court’s decision to
deny petitioner post-conviction habeas corpus relief based on the errors he assigns in this appeal,
which were also argued below. Having reviewed the circuit court’s “Order,” entered June 18,
2014, we hereby adopt and incorporate the circuit court’s well-reasoned findings and conclusions
of law as to the assignments of error raised in this appeal. The Clerk is directed to attach a copy
of the circuit court’s order to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: August 31, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 3